POLLOCK, J.
Epitomized Opinion
Simpson, having $9,000 coming to him through his attorneys, directed the money to be paid to h:s wife. Later with $5,000 of it his wife purchased real estate in her name. On her death she left a will giving Simpson a life interest in the real estate with remainder to her two children. Simpson brings this action to obtain a decree that his wife held the property in trust for him. The case comes to this court on appeal. Held:
Even assuming that the money which was used to purchase the real estate belonged to Simpson, there is no evidence to show an intention that his wife shou'd hold the property in trust for him or that she bought the property fraudulently. Because of the marital relation existing- between Simpson and his wife a presumption arises that the placing of title in the wife’s name was intended as. a gift or advancement to her. Judgment in favor of defendant guardian of the two children.